*410Opinion by
Rao, J.
In accordance with stipulation of counsel that certain items of the merchandise are similar in all material respects to the merchandise the subject of Freund Mayer & Co., Inc. v. United States (39 C. C. P. A. 123, C. A. D. 474), the claim at 15 percent under the provision in paragraph-1413 for paper, embossed, cut, die-cut, or stamped into shapes, as modified by T. D. 51802, was sustained. Other items of the merchandise stipulated 'to consist of manufactures of paper wadding or manufactures of pulp wadding similar in all material respects to importations of manufactures of paper wadding and manufactures of pulp wadding which are currently being so classified pursuant to the provisions of paragraph 1404, as modified by T. D. 51802, were held dutiable at 6 cents per pound and 7H percent ad valorem.